Case 2:20-cv-00105-JRG Document 14 Filed 09/09/20 Page 1 of 2 PageID #: 203




                        THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 ALTPASS LLC,

                        Plaintiff,

                v.                                         Civil Action No. 2:20-cv-0105

 ONEPLUS TECHNOLOGY                                        JURY TRIAL DEMANDED
 (SHENZHEN) CO., LTD.


                        Defendant.


                        AGREED MOTION TO AMEND SCHEDULE
       Plaintiff Altpass LLC (“Plaintiff”) hereby moves the Court to amend the Court’s schedule

to extend the deadline for Plaintiff to serve its Preliminary Infringement Contentions by thirty (30)

days. The current deadline for Plaintiff to serve its Preliminary Infringement Contentions is

September 9, 2020. Plaintiff hereby requests a thirty (30) day extension up to and including

October 9, 2020, to serve its Preliminary Infringement Contentions. The purpose of the extension

is to promote the parties ongoing settlement discussions. The undersigned conferred with counsel

for Defendant Oneplus Technology (Shenzhen) Co., Ltd. (“Defendant”), who has agreed to relif

requested in this motion.

       DATED September 9, 2020.                               Respectfully submitted,

                                                              By: /s/ Neal Massand
                                                              Neal G. Massand
                                                              Texas Bar No. 24039038
                                                              nmassand@nilawfirm.com
                                                              Timothy T. Wang
                                                              Texas Bar No. 24067927
                                                              twang@nilawfirm.com
                                                              Stevenson Moore V
                                                              Texas Bar No. 24076573
                                                              smoore@nilawfirm.com


                                                 1
Case 2:20-cv-00105-JRG Document 14 Filed 09/09/20 Page 2 of 2 PageID #: 204




                                                              Ni, Wang & Massand, PLLC
                                                              8140 Walnut Hill Ln., Ste. 500
                                                              Dallas, TX 75231
                                                              Tel: (972) 331-4600
                                                              Fax: (972) 314-0900

                                                              ATTORNEYS FOR PLAINTIFF
                                                              ALTPASS LLC




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of September, 2020, I electronically filed the foregoing
document with the clerk of the court for the U.S. District Court, Eastern District of Texas, Marshall
Division, using the electronic case filing system of the court. A true and complete copy of the
foregoing document has been served upon all counsel of record.
                                                              /s/ Neal Massand
                                                              Neal Massand


                             CERTIFICATE OF CONFERENCE

       I hereby certify that on the 9th day of September, 2020, counsel for Plaintiff conferred with
counsel for Defendant. Defendant agrees to the relief requested in this motion.
                                                              /s/ Neal Massand
                                                              Neal Massand




                                                 2
